Case 2:18-cv-07241-CAS-PLA Document 140 Filed 07/02/21 Page 1 of 13 Page ID #:5278



     1 JENNER & BLOCK LLP
         Andrew J. Thomas (Cal. Bar No. 159533)
     2   ajthomas@jenner.com
         Alexander M. Smith (Cal. Bar No. 295187)
     3   asmith@jenner.com
         Andrew G. Sullivan (Cal. Bar No. 301122)
     4   agsullivan@jenner.com
         Anna K. Lyons (Cal Bar No. 324090)
     5   alyons@jenner.com
         633 West 5th Street, Suite 3600
     6   Los Angeles, CA 90071
         Telephone: (213) 239-5100
     7   Facsimile: (213) 239-5199
     8 Attorneys for All Defendants

     9
                             UNITED STATES DISTRICT COURT
    10
                            CENTRAL DISTRICT OF CALIFORNIA
    11

    12
         KEVIN RISTO, on behalf of himself         Case No. 2:18-cv-07241-CAS-PLA
    13 and all others similarly situated,

    14
                                                   Class Action
                        Plaintiff,
    15                                             OPPOSITION TO PLAINTIFF’S
         vs.                                       MOTION IN LIMINE NO. 3
    16                                             (STATE OF MIND)
    17
       SCREEN ACTORS GUILD-
       AMERICAN FEDERATION OF                      Hearing Date:       July 19, 2021
    18 TELEVISION AND RADIO                        Hearing Time :      11:00 a.m.
       ARTISTS, a Delaware corporation, et         Courtroom:          8D (Telephonic)
    19
       al.,
    20                                             [Declaration of Andrew G. Sullivan, with
                        Defendants.                Exhibits 1-14, filed concurrently]
    21

    22

    23

    24

    25

    26

    27

    28


                      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 3
Case 2:18-cv-07241-CAS-PLA Document 140 Filed 07/02/21 Page 2 of 13 Page ID #:5279


     1                         TABLE OF CONTENTS
     2        INTRODUCTION .......................................................................................... 1

     3        BACKGROUND ............................................................................................ 2
     4        ARGUMENT ................................................................................................. 4
     5
              A.       Defendants’ State of Mind Does Not Implicate Privileged
     6                 Matters.................................................................................................. 4
     7        B.       Plaintiff’s Cited Authorities Do Not Compel a Different Result ........ 7
     8
              CONCLUSION ............................................................................................ 10
     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20
    21

    22

    23

    24

    25

    26

    27

    28


                                                                  i
                       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 3
Case 2:18-cv-07241-CAS-PLA Document 140 Filed 07/02/21 Page 3 of 13 Page ID #:5280


     1                                        INTRODUCTION
     2         The Fund Trustees do not dispute that they consulted with the Fund’s
     3   attorney, Patricia Polach, in the course of their deliberations regarding the Data
     4   Purchase and Services Agreement (the “Data Agreement”). Defendants properly
     5   withheld privileged communications with Ms. Polach from Plaintiff in discovery.
     6   Defendants have not asserted an advice-of-counsel defense in this case and have
     7   not offered those privileged communications as evidence of their belief that the
     8   Service Fee was lawful or reasonable, nor do they intend to do so at trial
     9         But Plaintiff does not simply seek an order barring the Trustee Defendants
    10   from offering evidence regarding the substance of their communications with Ms.
    11   Polach or any advice they received from her.           Instead, Plaintiff argues that
    12   Defendants cannot “testify at trial regarding their state of mind” because they did
    13   not “open up discovery to everything that informed that state of mind, including
    14   privileged matters.” Dkt. 124 (“Mot.”) at 1. To that end, Plaintiff asks the Court to
    15   preclude Defendants from offering any “evidence of their state of mind regarding
    16   (1) their purported beliefs in the lawfulness of their conduct; (2) the reasons or basis
    17   for their decision to accept a three percent ‘Service Fee’ on the Fund’s distributions;
    18   or (3) the matters or issues considered by them in deciding to pass the Service Fee.”
    19   Id. at 1. Plaintiff’s motion is meritless and should be denied.
    20         It is well-established that a party can seek to establish its own good faith or
    21   state of mind “without resort to its attorneys’ communications.” Home Indem. Co.
    22   v. Lane Powell Moss & Miller, 43 F.3d 1322, 1327 (9th Cir. 1995). That is precisely
    23   what the Trustee Defendants have done here and what they intend to do at trial.
    24   While Plaintiff speculates that Defendants’ state of mind necessarily reflects the
    25   advice they received from Ms. Polach, California law makes clear that a party does
    26   not place its attorneys’ advice in issue merely by providing evidence of its own state
    27   of mind as a defense. While Plaintiff invokes the principle that a party cannot use
    28   the privilege as a sword and a shield, that rule does not apply here because

                                                    1
                      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 3
Case 2:18-cv-07241-CAS-PLA Document 140 Filed 07/02/21 Page 4 of 13 Page ID #:5281


     1   Defendants have not sought to rely on any attorney-client communications and
     2   accordingly have not used the privilege as a metaphorical sword.
     3         California law draws a clear line between relying on one’s own state of mind
     4   and placing an attorney’s advice at issue. Plaintiff’s motion does not simply blur
     5   that line; it stampedes across it. Plaintiff’s interpretation of the law would make it
     6   impossible for any defendant to assert that he acted in good faith if he ever consulted
     7   with an attorney. California law does not require this absurd and illogical result,
     8   and this Court should deny Plaintiff’s motion in limine.
     9                                        BACKGROUND
    10         The AFM & SAG-AFTRA Intellectual Property Rights Distribution Fund
    11   (the “Fund”), the American Foundation of Musicians (“AFM”), and the Screen
    12   Actors Guild-American Federation of Radio and Television Artists (“SAG-
    13   AFTRA”) entered into the Data Agreement in 2013. The Data Agreement requires
    14   the Unions to provide the Fund with information that the Fund uses to locate and
    15   pay the non-featured performers that have been allocated certain statutory royalties
    16   pursuant to Section 114(g) of the Copyright Act. In exchange, the Data Agreement
    17   requires the Fund to pay the Unions a “Service Fee” equivalent to 3% of the
    18   aggregate amount of those royalties, which is deducted from those royalties.
    19         Defendants do not dispute that Patricia Polach, an attorney at the
    20   Washington, D.C. law firm Bredhoff & Kaiser PLLC, represented the Fund and
    21   provided legal advice to the executives and trustees of the Fund. The Trustee
    22   Defendants and the Fund have consistently (and correctly) maintained that their
    23   communications with Ms. Polach and her Bredhoff colleagues are privileged, and
    24   they accordingly have refused to disclose them to Plaintiff in discovery.1 In light
    25
         To be clear, Defendants will object to any attempt by Plaintiff to introduce
         1

    26 testimony from Dennis Dreith, former Fund trustee Thomas Lee, or other former

    27
       Fund personnel or trustees regarding communications with Ms. Polach containing
       legal advice. The attorney-client privilege is held by the Fund and has not been
    28 waived, and neither Mr. Dreith nor Mr. Lee is authorized to waive it.


                                                   2
                      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 3
Case 2:18-cv-07241-CAS-PLA Document 140 Filed 07/02/21 Page 5 of 13 Page ID #:5282


     1   of their assertion of the attorney-client privilege, the Trustee Defendants elected not
     2   to defend themselves in this action by asserting that they relied on the advice of
     3   counsel in approving the Data Agreement.
     4         Without relying on any advice from or communications with Ms. Polach,
     5   however, the Trustees have asserted that they acted reasonably and in good faith
     6   when they considered and approved the Data Agreement. Consistent with that
     7   position, and despite Plaintiff’s suggestion to the contrary, Defendants have
     8   provided ample discovery regarding the Trustees’ own reasoning and state of mind.
     9   The three examples Plaintiff identifies in his motion illustrate this point:
    10         First, Plaintiff notes that Defendants objected to “an interrogatory seeking all
    11   facts supporting their contention that the Service Fee is reasonable” on the basis
    12   that it sought a legal conclusion. Mot. at 2. But Plaintiff fails to mention that
    13   Defendants then provided a three-and-a-half page response outlining the reasons
    14   they concluded the Service Fee is reasonable. See Dkt. 141, Declaration of Andrew
    15   G. Sullivan (“Sullivan Decl.”), Ex. 5 (Resp. to Interrog. 10).
    16         Second, Plaintiff notes that Defendants objected to various requests for
    17   production, including a request seeking “all documents that set forth any analysis
    18   of the services provided by the Unions to the Fund under the Services Agreement,”
    19   to the extent they sought privileged materials. Mot. at 3-4 But Defendants have
    20   produced tens of thousands of pages of non-privileged documents that reflect their
    21   analysis of the services provided by the Unions, the basis for their understanding
    22   that the Service Fee is reasonable, and the basis for their belief that the Fund is
    23   permitted to deduct the Service Fee. In contrast, Defendants withheld only 49
    24   documents on the basis of privilege (only some of which related to the Data
    25   Agreement). See Sullivan Decl., Ex. 8.
    26         Third, Plaintiffs note that Defendants objected to several questions during the
    27   depositions of Fund Trustees Duncan Crabtree-Ireland and Ray Hair that concerned
    28   the substance of the legal advice Ms. Polach rendered. See Mot. at 2-3. But Mr.

                                                    3
                      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 3
Case 2:18-cv-07241-CAS-PLA Document 140 Filed 07/02/21 Page 6 of 13 Page ID #:5283


     1   Crabtree-Ireland and Mr. Hair provided extensive testimony regarding their own
     2   belief that the Service Fee was reasonable. For example, Mr. Crabtree-Ireland
     3   explained that he “gave thought” to whether the Service Fee should be structured
     4   as a percentage fee before concluding that it was the “most appropriate way” to
     5   compensate the Unions for the data and services they agreed to provide. Sullivan
     6   Decl., Ex. 9 (Crabtree-Ireland Tr. 110:20-111:15). And Mr. Hair discussed at
     7   length how he and Dennis Dreith, the Fund’s Executive Director, concluded that a
     8   3% Service Fee was the appropriate number. Id., Ex. 10 (Hair Tr. 163:24-165:16).
     9         Although the Trustees repeatedly attempted to draw a line between their own
    10   mental state and the advice they received from Ms. Polach, Plaintiff repeatedly
    11   attempted to pierce the attorney-client privilege. He initially sought to invalidate
    12   Defendants’ assertion of the privilege based on the theory that Ms. Polach could not
    13   ethically represent the Fund and the Unions at the same time—an argument the
    14   Magistrate Judge rejected. See Dkt. No. 58. Plaintiff then attempted to subpoena
    15   Ms. Polach and her law firm, demanding sweeping categories of documents and
    16   deposition testimony having nothing to do with the Data Agreement. See Sullivan
    17   Decl., Exs. 11, 12. When Defendants resisted that effort, Plaintiff sent a letter in
    18   which he asserted that the Trustees had waived the privilege and insisted that their
    19   communications with Ms. Polach were discoverable. See id., Ex. 13.
    20         Nonetheless, Plaintiff ultimately did not to move to compel Ms. Polach or
    21   Bredhoff to comply with his subpoena. Instead, he chose to take the position that
    22   Defendants’ assertion of the privilege precludes them from testifying as to their own
    23   state of mind. The law does not support that absurd and illogical outcome.
    24                                         ARGUMENT
    25         A.     Defendants’ State of Mind Does Not Implicate Privileged Matters.
    26         The premise of Plaintiff’s motion is that “[t]he attorney-client privilege …
    27   cannot be used both a sword and a shield.” Mot. at 1. This principle has no
    28   application to this case because Defendants do not seek to use the privilege as a

                                                   4
                      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 3
Case 2:18-cv-07241-CAS-PLA Document 140 Filed 07/02/21 Page 7 of 13 Page ID #:5284


     1   sword. To the contrary, the Trustees seek to testify regarding their own state of
     2   mind—without relying on any privileged communications with their attorneys.
     3         California law draws a clear distinction between relying on the advice of
     4   counsel and relying on one’s own state of mind. While “the deliberate injection of
     5   the advice of counsel into a case waives the attorney-client privilege as to
     6   communications and documents relating to the advice,” a party “does not waive the
     7   attorney-client privilege where it is not defending itself on the basis of the advice it
     8   received” from its attorney.” Transamerica Title Ins. Co. v. Superior Court, 188
     9   Cal. App. 3d 1047, 1053 (1987); accord Home Indem. Co., supra, 43 F.3d at 1327
    10   (noting that a party can establish its own good faith or state of mind “without resort
    11   to its attorneys’ communications”). And to that end, California “courts have found
    12   that the attorney-client privilege applies even though the communications were
    13   relevant to [the defendant’s] state of mind.” Aetna Cas. & Sur. Co. v. Superior
    14   Court, 153 Cal. App. 3d 467, 477 (1984).
    15         Southern California Gas Co. v. Public Utilities Commission, 50 Cal. 3d 31
    16   (1990), is illustrative. There, Southern California Gas Company (“SoCalGas”)
    17   initiated a proceeding before the Public Utilities Commission (“PUC”) to confirm
    18   that its buyout of a contract was “prudent and reasonable.” Id. at 35. The PUC
    19   sought to obtain several documents that reflected SoCalGas’s analysis of this
    20   decision, and SoCalGas asserted that they were privileged. Id. at 36. Even though
    21   SoCalGas “stated that it would not rely on advice of counsel as a decision to buy
    22   out the … contract,” the PUC overruled its privilege objections and ordered it to
    23   produce these documents, finding that SoCal Gas had impliedly waived the
    24   privilege by placing the reasonableness of its buyout at issue. Id. at 36-37.
    25         The California Supreme Court reversed. In so holding, the Court emphasized
    26   that SoCalGas had not “state[d] that it intends to rely on its attorneys’ advice or
    27   state of mind to demonstrate that it acted reasonably” and had expressly disclaimed
    28   any intention of relying on the advice of counsel. Id. at 42. Instead, the Court

                                                    5
                      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 3
Case 2:18-cv-07241-CAS-PLA Document 140 Filed 07/02/21 Page 8 of 13 Page ID #:5285


     1   explained, “SoCalGas has represented that it will demonstrate that its buyout was
     2   reasonable based on an examination of the contract itself, the economic analysis it
     3   relied on to arrive at its decision, and testimony from appropriate witnesses.” Id. at
     4   43-44. And while the PUC argued that it required these privileged communications
     5   so it could “ascertain whether SoCalGas’s expenses are reasonable,” the Court
     6   emphasized that “this effort does not have to come at the unnecessary expense of
     7   trampling on SoCalGas’s attorney-client privilege.” Id. at 44.
     8         That reasoning applies with equal force here. Plaintiff claims that Defendants
     9   cannot assert that they acted reasonably or in good faith without placing Ms.
    10   Polach’s advice at issue, as that advice was “relevant to determining their good faith
    11   and their intent and state of mind.” Mot. at 7. But California law makes clear that
    12   “[p]rivileged communications do not become discoverable simply because they are
    13   related to issues raised in the litigation.” Schlumberger Ltd. v. Superior Court, 115
    14   Cal. App. 3d 386, 393 (1981). And for that reason, numerous courts in California
    15   “have declined to find implied waiver of the attorney-client privilege simply
    16   because a defendant asserted a good faith affirmative defense.” Ludlow v. Flowers
    17   Foods, Inc., 2019 WL 6252926, at *16 (S.D. Cal. Nov. 22, 2019). Instead, a
    18   defendant “must support its good faith defense by citing the advice of counsel in
    19   order to put it in issue.” McKeen-Champlin v. Provident Savings Bank, FSB, 2015
    20   WL 502967, at *9 (E.D. Cal. Feb. 5, 2015) (emphasis added). Because Defendants
    21   have not placed Ms. Polach’s advice at issue, California law squarely permits them
    22   to assert that they acted reasonably, in good faith, and without improper motives
    23   without implicating their assertion of the attorney-client privilege.
    24         Taken to its logical extension, Plaintiff’s position would effectively deprive
    25   parties of the privilege in any case in which their state of mind is at issue. Indeed,
    26   Plaintiff all but admits that, under his view of the law, a party cannot “show that [it]
    27   acted in good faith or did not act with oppression, fraud, malice, or a conscious
    28   disregard of the rights of the class” unless it “disclose[s] everything (namely, legal

                                                    6
                      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 3
Case 2:18-cv-07241-CAS-PLA Document 140 Filed 07/02/21 Page 9 of 13 Page ID #:5286


     1   advice and analysis) that influenced or informed [its] state of mind.” Mot. at 5. As
     2   the California Supreme Court made clear in the SoCalGas case, that holding would
     3   effectively nullify the privilege in any case where “legal advice might be one source
     4   of information [a party] considered.” 50 Cal. 3d at 45; see also Aetna, 153 Cal.
     5   App. 3d at 476-77 (“If we were to adopt such a rule the attorney-client privilege
     6   would have no application in a myriad of actions where state of mind is an issue or
     7   could easily be made one.”). There is no reason for the Court to endorse that result.
     8         B.     Plaintiff’s Cited Authorities Do Not Compel a Different Result.
     9         Although Plaintiff claims that “firmly settled law” requires the Court to bar
    10   Defendants from testifying as to their state of mind (Mot. at 10), he does not cite a
    11   single case that applies California law to reach this conclusion—even though there
    12   is no dispute that California law governs the privilege in this case. And the federal
    13   authorities Plaintiff cites do not support his position.
    14         Columbia Pictures Television, Inc. v. Krypton Broadcasting of Birmingham,
    15   Inc., 259 F.3d 1186 (9th Cir. 2001), and Chevron Corp. v. Pennzoil Co., 974 F.2d
    16   1156 (9th Cir. 1992), are distinguishable because they involved parties who asserted
    17   an advice-of-counsel defense.2 In Columbia Pictures, the Ninth Circuit held that
    18   the district court was “within its discretion in precluding [a defendant] from
    19   invoking the advice of counsel defense” when he “sought to argue that he continued
    20   his infringing activities based on the advice of his attorney, while at the same time
    21   refusing to answer questions regarding relevant communications with counsel until
    22
         2
           The three California district court cases Plaintiff cites are distinguishable for the
    23   same reason: they all involved parties who placed the advice of counsel at issue.
    24   See Arenson v. Broadcom Corp., 2005 WL 1403516, at *2 (C.D. Cal. Feb. 10, 2005)
         (“This proposed testimony unequivocally puts in issue reliance upon counsel as a
    25   defense …”); Chiron Corp. v. Genentech, Inc., 179 F. Supp. 2d 1182, 1183 (E.D.
    26   Cal. 2001) (“One of the defenses raised in the instant litigation … is advice of
         counsel.”); SNK Corp. of Am. v. Atlus Dream Entm’t Co., 188 F.R.D. 566, 571
    27   (N.D. Cal. 1999) (“The parties do not dispute that Atlus’s reliance on its advice of
    28   counsel waives applicable attorney-client privilege …”).


                                                    7
                      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 3
Case 2:18-cv-07241-CAS-PLA Document 140 Filed 07/02/21 Page 10 of 13 Page ID
                                 #:5287

   1   the ‘eleventh hour.’” 259 F.3d at 1196. Likewise, in Chevron, the defendant
   2   (Pennzoil) sought to defend itself by asserting that its “position [was] ‘reasonable’
   3   according to advice given by tax counsel.” 974 F.2d at 1162. By doing so, the
   4   Ninth Circuit held that Pennzoil had “waived the privilege by using advice of
   5   counsel as a sword to defeat Chevron’s tax arguments, and as a shield to protect
   6   against the disclosure of the basis for Pennzoil’s affirmative defense.” Id.
   7         In other words, Chevron and Columbia Pictures stand for the unremarkable
   8   proposition that a party cannot assert an advice-of-counsel defense if it withholds
   9   its communications with counsel. Here, however, the Trustee Defendants are not
  10   asserting an advice-of-counsel defense and do not seek to rely on their
  11   communications with Ms. Polach. Instead, they seek to offer evidence of their own
  12   state of mind—which neither Chevron nor Columbia Pictures forbid.
  13         Plaintiff also relies on Kaiser Foundation Health Plan, Inc. v. Abbott
  14   Laboratories, Inc., 552 F.3d 1033 (9th Cir. 2009), but that case actually undermines
  15   his position. There, the plaintiff sought to discover privileged communications
  16   between a defendant and its attorneys “in order to counter what Kaiser portrayed as
  17   [the defendant’s] advice of counsel defense.” Id. at 1042. The Ninth Circuit agreed
  18   that if the defendant’s “defense was based on the advice of its attorneys, [the
  19   plaintiff] should have had access to those otherwise privileged attorney-client
  20   communications.” Id. at 1042-43. But the Ninth Circuit nonetheless “agree[d] with
  21   the district court” that the defendant “did not actually rely on an advice-of-counsel
  22   defense at trial” and affirmed the district court’s denial of the plaintiff’s motion to
  23   compel the production of those communications. In other words, the Ninth Circuit
  24   saw through the plaintiff’s attempt to mischaracterize the defendant’s position as an
  25   advice-of-counsel defense—precisely as this Court should do here.
  26         Unable to cite any controlling California authority that supports his position,
  27   or even any persuasive authority from the Ninth Circuit or federal district courts in
  28   California, Plaintiff hitches his argument to a series of out-of-circuit cases. He

                                                 8
                    DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 3
Case 2:18-cv-07241-CAS-PLA Document 140 Filed 07/02/21 Page 11 of 13 Page ID
                                 #:5288

   1   relies principally on two cases—United States v. Bilzerian, 926 F.2d 1285 (2d Cir.
   2   1991) and Cox v. Administrator, 17 F.3d 1386 (11th Cir. 1994). Neither case
   3   applies California law, and both cases are distinguishable.
   4         In Bilzerian, the defendant sought to defend himself against securities fraud
   5   charges by arguing that he “believed the financing structure of the transactions …
   6   would allow him legally to avoid disclosure regarding other investors, and that
   7   describing the source of his funds as ‘personal’ was lawful.” 926 F.2d at 1291. The
   8   Second Circuit held that this was, in essence, an advice-of-counsel defense, as
   9   “Bilzerian’s testimony that he thought his actions were legal would put his
  10   knowledge of the law and the basis for his understanding of what the law required
  11   in issue,” such that “[h]is conversations with counsel regarding the legality of his
  12   schemes would have been directly relevant.” Id. at 1292; see also In re Grand Jury
  13   Proceedings, 219 F.3d 175, 183 (2d Cir. 2000) (agreeing that the defendant in
  14   Bilzerian “raised the advice-of-counsel defense”). For that reason, many federal
  15   courts in California have limited Bilzerian to cases involving an advice-of-counsel
  16   defense.3 This Court should decline to extend Bilzerian beyond that context.
  17         Cox is also distinguishable. There, the Eleventh Circuit held that a pension
  18   fund administrator had waived the privilege by asserting, as an affirmative defense,
  19   that it believed that its changes to the pension fund’s policy were legal. See 17 F.3d
  20   at 1418. The court agreed that the defendant “could have denied criminal intent
  21   without affirmatively asserting that it believed its change in pension fund policy
  22   was legal.” Id. at 1419. But the court concluded that the defendant, by going
  23   “beyond mere denial” and affirmatively asserting that it believed its conduct to be
  24

  25   3
      See, e.g., Loop AI Labs Inc. v. Gatti, 2017 WL 111591, at *3 n.3 (N.D. Cal. Jan.
  26 11, 2017) (emphasizing the “inapplicability of Bilzerian in this case, where the …
     Defendants have not raised an advice of counsel defense”); Sasser v. Amen, 2001
  27 WL 764953, at *4 (N.D. Cal. July 2, 2001) (deeming Bilzerian “inapposite” because

  28 “defendants have not injected the advice of counsel into the case as a defense”).


                                                 9
                    DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 3
Case 2:18-cv-07241-CAS-PLA Document 140 Filed 07/02/21 Page 12 of 13 Page ID
                                 #:5289

   1   legal, “injected the issue of its knowledge of the law into the case and thereby
   2   waived the attorney-client privilege.” Id.
   3         Here, in contrast to Cox, Defendants have not affirmatively injected their
   4   knowledge of the law into this case. While Defendants’ Second Affirmative
   5   Defense states that “the implementation of the Service Fee complies with 17 U.S.C.
   6   § 114(g) and other applicable laws,” that defense is more accurately characterized
   7   as a denial of illegality than as an affirmative assertion that Defendants believed
   8   their conduct to be legal. And many courts in the Eleventh Circuit have construed
   9   Cox to hold that a defendant’s “contention that its actions were made in ‘good faith’
  10   and were ‘lawful’” does not, standing alone, “transform the[e] case into one in
  11   which advice of counsel is at issue.” Butterworth v. Lab. Corp. of Am. Holdings,
  12   2010 WL 11470895, at *5 n.7 (M.D. Fla. Dec. 2, 2010); see also, e.g., Centennial
  13   Bank v. ServisFirst Bank, Inc., 2010 WL 1061450, at *5 (M.D. Fla. Mar. 4, 2020)
  14   (distinguishing Cox and holding that defendant’s denial of intent to interfere with
  15   agreements between the plaintiff and other parties did not place its privileged
  16   communications at issue). Even if Cox were the law in California (which it is not),
  17   the Trustees’ assertion that they believed their conduct to be reasonable and in good
  18   faith does not implicate the advice they received from the Fund’s counsel.
  19         At most, Plaintiff’s authorities suggest that Defendants cannot defend
  20   themselves by affirmatively relying on the advice of counsel. But Plaintiff has not
  21   cited a single case—let alone one applying California law—that holds that a
  22   defendant cannot testify as to its state of mind without placing its attorney-client
  23   communications at issue.      This Court should not be the first to reach that
  24   unprecedented conclusion.
  25                                        CONCLUSION
  26         This Court should deny Plaintiff’s motion in limine.
  27

  28


                                                10
                    DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 3
Case 2:18-cv-07241-CAS-PLA Document 140 Filed 07/02/21 Page 13 of 13 Page ID
                                 #:5290

   1   Dated: July 2, 2021                   JENNER & BLOCK LLP
   2

   3
                                                /s/ Andrew J. Thomas
   4                                            Andrew J. Thomas
   5
                                                Alexander M. Smith
                                                Andrew G. Sullivan
   6                                            Anna K. Lyons
   7
                                                Attorneys for All Defendants
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26

  27

  28


                                              11
                  DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE NO. 3
